Citation Nr: 1713142	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  04-16 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service connected left ankle and/or right knee disability. 

2.  Entitlement to an initial rating in excess of 30 percent for discogenic disease at C5-C7 with muscle spasm and C4-C5 small posterior disc protrusion.  

3.  Entitlement to an initial rating in excess of 10 percent for sensory/neurological  manifestations in the left hand associated with discogenic disease at C5-C7 with muscle spasm and C4-C5 small posterior disc protrusion. 

4.  Entitlement to an initial rating in excess of 10 percent for sensory/neurological manifestations in the right hand associated with discogenic disease at C5-C7 with muscle spasm and C4-C5 small posterior disc protrusion. 

5.  Entitlement to a compensable rating for right knee patellar tendinitis and degenerative joint disease prior to December 11, 2004, and in excess of 10 percent from that date. 
REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from February 1989 to November 1992.  

This case was originally before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a left knee disability; granted service connection for discogenic disease at C5-C7 with muscle spasm and C4-C5 small posterior disc protrusion at a disability rating of 30 percent; granted service connection for sensory and neurological manifestations of the service-connected cervical disc disease in each hand at disability ratings of 10 percent for each hand; and denied a claim for a rating in excess of 0 percent for right knee patellar tendinitis and degenerative joint disease.  

In written correspondence dated in November 2004, the Veteran withdrew his request to provide testimony before a Veterans Law Judge at a hearing at the RO. 

By way of an interim December 2006 rating decision, the RO granted an increased rating of 10 percent rating for the service connected right knee patellar tendinitis and degenerative joint disease, effective from December 11, 2004.  Because the maximum rating available was not granted for this disability for the entire appeal period, this issue remains in appellate status as listed on the Title Page.  AB v
Brown, 6 Vet App 35, 38 1993).   

The case was remanded by the Board in December 2007 and August 2010, and is now ready for appellate review of the claim for service connection for a left knee disability.  The remaining issues on appeal addressed in the REMAND portion of the decision below require additional processing and development and are  REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran injured his left knee in service and the he has credibly and competently reported continuity of left knee symptomatology from service to the present time.  

CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for arthritis of the left knee are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Given the entirely favorable resolution of the matter adjudicated herein, no discussion is necessary with respect to whether VA has complied with all statutory and regulatory notice and duty to assist provisions with respect to this matter. 
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a), such as arthritis.  
See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to incorporate the analysis by the Court in Allen.  The revised 38 C.F.R. § 3.310  provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

Summarizing the pertinent facts with the above criteria in mind, the service treatment reports (STRs) reflect that the Veteran injured the left ankle and left knee in 1990 while running in Saudi Arabia.  A left meniscal injury and a left fibula/ankle fracture were noted.  In December 1990, swelling and pain were observed in the left knee.  The Veteran described worsening left knee pain in June 1991, and tenderness at the medial collateral ligament was noted at that time.  In July 1992, the Veteran underwent an orthopedic consultation for left knee pain and swelling, but no left knee disorder was recorded at that time.  

After service, the Veteran received treatment for left knee pain at VA facilities  from as early as July 1997.  A September 2002 private MRI of the left knee demonstrated a meniscal tear and small joint effusion, for which the Veteran ultimately underwent arthroscopic surgery with partial meniscectomy in 2003.   

Weighing against his claim are two negative clinical opinions, the first rendered following a July 2003 VA examination, wherein the VA examiner noted a history to include a July 1997 X-ray of the left knee that demonstrated minimal degenerative joint disease; a January 1999 MRI of the left knee that showed no meniscal pathology, small joint effusion, and findings suggestive of chondromalacia; and arthroscopic surgery with partial meniscectomy of the left knee that was conducted in 2003.  He concluded as follows: 

1.  CF [claims file] and SMR [service medical records] reviewed carefully.  AS [active service] from 02/01/89 to 11/05/92 as per rating decision dated 12/06/93.

2.  MRI of the left knee done at VAMC 01/19/99 with no meniscal pathology or tear.  

3.  MRI done privately . . . dated 09/05/02 showed tear of the posterior horn of the medial meniscus.  

4.  So the meniscal tear which required surgery by his private orthopedic surgeon occurred in the time period between 01/19/99 to 09/05/02. 

5.  There is no instability of the left ankle on today['s] exam.  

6.  It is my opinion that the Veteran[']s left knee condition diagnosed on today[']s exam is not secondary to [the] SC [service connected] left lateral malleolus fracture, S/P open reduction and internal fixation.   

The second medical opinion weighing against the claim for service connection for a left knee disability was rendered following a June 2009 VA examination, at which time the Veteran reported that he injured his left knee during service and had suffered from progressively worsening symptoms in the left knee since that time.  The diagnoses included left knee arthritis, and the examiner found that it was not as likely not that a left knee disorder was related to service or the service connected left ankle or right knee disorder, to include by way of aggravation.  In supporting the opinion with respect to direct service connection, the examiner noted that no diagnosis was rendered for the complaints of left knee pain during service in June 1991 or July 1992, and he also set forth as follows:   

[As] there is no evidence of treatment [for] a left knee condition [for] several years after active service . . .  [the left knee] condition [shown] in service wa[s] acute and transitory and resolved with military treatment given.    [The Veteran] claimed SC [service connection for] . . . a left knee condition on 12/07/98[,] several years after acti[ve] service.  For the first time he was treated [for] a left knee condition . . . on 7/27/98[,] several years after active service.   

The rationale for the opinion with respect to secondary service connection was as follows: 
Since the right knee and left ankle joints[,] altho[ugh] painful[,] are stable, it is my opinion that the [service connected] left ankle and/or right kne[e] disabilities have not caused or aggravated the current left knee disability. 

Notwithstanding the negative opinions set forth above, there is contemporaneous evidence in the STRs documenting quite extensive treatment for the left knee, and treatment for left knee complaints is demonstrated relatively recently after service.    Moreover, the Veteran-in particular, a history presented by him at the June 2009 VA examination-has reported having continuity of left knee pain from service to the present time, symptoms observable by a layperson.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77; Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board finds no reason to dispute the credibility of these assertions given the evidence of record; in particular, the extensive in-service and post service documentation of a left knee disability.  

Unless the preponderance of the evidence is against a claim, it cannot be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  In short, given the in-service treatment for a left knee disability and competent statements as to continuity of left knee pain from service to the present time, it cannot be said that the preponderance of the evidence is against the claim for service connection for a left knee disability.  Barr, Jandreau, Kahana, supra.  Therefore, all reasonable doubt has been resolved in the Veteran's favor, and service connection for arthritis of the left knee is warranted.


ORDER

Service connection for left knee arthritis is granted.  


REMAND

With respect to the claims for increased ratings on appeal, the Board notes that evidence pertinent to these claims-in the form of July 2016 VA examination reports and VA clinical records (contained in the Virtual VA File) dated through September 2016-was received after the most recent supplemental statement of the case (SSOC) was completed in April 2016.  As such, the case must be remanded for an SSOC that addresses the increased rating claims on appeal that includes consideration of the July 2016 VA examination reports and all other pertinent evidence received since the April 2016 SSOC.  38 C.F.R. § 20.1304(c) (2016).    

In addition, a recent decision by the Court held that 38 C.F.R. § 4.59 held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Specifically, the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The July 2016 VA knee examination noted there was no pain in the right knee, to include with weight bearing, but did not specifically include passive range of motion findings.  The July 2016 VA examination addressing the service connected disability attributable to the cervical spine at issue also is not in complete compliance with Correia, and does not otherwise reflect the findings necessary to determine the proper ratings to be assigned for the service connected sensory/neurological manifestations in the hands associated with discogenic disease at C5-C7; namely, whether such manifestations result in "mild," "moderate," or "severe" incomplete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8616 (2016).  

In light of the above, the AOJ will be directed to afford the Veteran VA examinations of the service connected disabilities on appeal that specifically document all of the testing required by Correia, and that otherwise produce sufficient clinical findings to adequately rate these disabilities under the applicable diagnostic codes.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326 (2016); Barr, 21 Vet. App. at 303, 311-12 (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination to determine the nature, severity, and extent of his current pathology associated with the service connected right knee disorder and disability attributable to the cervical spine at issue in this appeal.  The electronic record should be made available to the examiner.  Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing should be accomplished.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the degree of any additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. The examiner is reminded to specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.  

The examiner should also state whether there is "mild," "moderate," or "severe" incomplete paralysis associated with any peripheral nerve associated with the service connected sensory/neurological manifestations in the hands.  

All functional limitations resulting from the service connected right knee and cervical spine manifestations at issue in this appeal should be described by the examiner.  

2.  After completion of the above, the AOJ should re-adjudicate the increased rating claims that have been remanded with consideration of all the evidence received since the April 2016 SSOC, to include the results from the July 2016 examinations and the examinations requested above.  If a benefit sought on appeal remains denied, the AOJ shall issue an SSOC.  After the Veteran is given opportunity to respond, the case should be returned to the Board

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


